Title: To James Madison from James Monroe, 2 September 1812
From: Monroe, James
To: Madison, James


Dear Sir
Washington Sepr. 2. 1812
Nothing new is recd. from England; or France. Mr Baker will remain at Fredericktown or some other interior town between this & Phila. Mr Serurier was with me yesterday. He stated many reasons for delay in his govt. to arrange our affairs, but dwelt most on changes in the treaty in discussion between it & Mr. Barlow, proposed by the latter. He mention’d several, all of a commercial nature. He had great confidence that, as soon as it shod be known that we had gone to war, all reasonable accomodation would be afforded.
Nothing is yet recd. from Genl Hull. Many letters are recd. from others, all of a character corresponding with those you have seen.
Mr Duvall express’d a doubt of the fitness of Genl. Winchester to take the command of the troops intended for Detroit. And Captn. Ball, whom I have just seen, and who appears to have much knowledge of that country, & of military affrs, especially those connected with that service, having been in the action & campaign under Genl. Wayne, expresses the same doubt. The latter thinks that Harrison is much better qualified for the trust.
I fear that the failure of Hull will produce much injury to the republican party & cause, till all the explanations belonging to it, are before the publick. Tenderness is due to him, but having lost the army, he is responsible, and it seems to me, that it should appear that the govt. is far from imputing to itself, or allowing it to be imputed by others, any blame.
I have written to Shaler to inform him that the combination of any of our citizens to aid the Mexicans is contrary to law, and ought to be discountenanc’d. I shall write to morrow a letter, to the same effect, to Govr Howard, & to the govr of Tenissee.
Several friends here to the administration, have suggested to me, an idea, corresponding with that on which we conferr’d just as we parted. They think that some marked measure proceeding directly from yourself, will be useful in tranquilizing the people to the westward, & meeting the public expectation generally, in consequence of the late disaster. If on further reflection you should be of opinion that my employment might be useful, I am inclind to undertake it. I know its dangers & difficulties and the an[x]iety to which it would expose me, by separation from my family. If I went my wish would be to serve the active part of the campaign, & then return to my station here. I think I might be back in Novr. In the interim, if my resignation was not deemed indispensable, I would hasten Mr Graham back, & Mr Pleasanton might forward to you till his return, the papers, for your order, or perhaps Mr Rush might act per interim, for me. In case of my resignation which might be most adviseable, Mr Rush might still act per interim till an appointment was made, with a view to keep it open to my renomination on my return, if you approvd. I think I could contribute to the expeditious collection of the troops, could take advantage of the talents of Harrison & winchester, & give the whole some impulse. It would I know lay new & heavy burthens on you, but the motive being seen by the publick, would give satisfaction. If I went, I should wish to take all the idle regular officers of experience whom I could collect. I shod. wish to take Izard, Ball, Bankhead & others, & perhaps old L’Enfant.
Believe me something decisive, that is, of a marked character is necessary. Whether this is the suitable measure I know not. I feel that in being willing to act, I can seriously justify myself to my family, and to others who have great claims on me. I yeild more to zeal in the cause, than to considerations which ought to have weight with me. If I were appointed it would be I presume by Brevitt.
The Garrison of chicago is cut off.
The Secretary at war has deeply interested me in what concerns him in this affair. I have never seen a man more profoundly oppress’d by misfortune than he really is. Mr Hamilton came into my room yesterday & intimated a fear that there was danger of his mind being affected. I saw him immediately afterwards, when there was no evidence of that tendency, & I have been consulted by him on his letters to Winchester & Harrison, which are drawn strictly in the spirit you desired, & forwarded.

I have not yet heard from Onis. I have yours from Occoquan. Very sincerely & respectfully your friend
Jas Monroe
